As filed with the Commission on April 29 , 2008File No.333-146791 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment #2 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SURAJ VENTURES, INC. ( Exact name of registrant as specified in its charter) Nevada 1099 74-3207792 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employee Identification No.) Rhema House, 1032 Katkarwadi, Yari Road, Versove Andheri (W) Mumbai, India, 4000061 Telephone:91 22 26398512 (Address, including zip code , and telephone number, including area code , of principal executive offices) Action Stock Transfer Corp., 7069 S. Highland Drive, Suite 300, Salt Lake City, Utah, 84121 Telephone (801) 274-1088 Fax: (801) 244-1099 (Name, address, including zip code , and telephone number, including area code , of agent of service) Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement of the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [
